Citation Nr: 0023449	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to service connection 
for post-traumatic stress disorder (PTSD).



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during 
1968.  

2.  Service personnel records reflect principal duties of 
cannoneer and chart operator during the veteran's Vietnam 
service, as well as participation in the TET Offensive and 
the 7th Campaign (unnamed).  

3.  Unit histories from the units of assignment during the 
veteran's tour of duty in Vietnam reflect numerous incidents 
of enemy attacks and casualties.  

4.  The veteran's reported stressor is consistent with his 
service personnel records and is not inconsistent with the 
unit histories.  

5.  Credible supporting evidence that the claimed in-service 
stressor occurred has been presented. 

6.  In a September 1998 statement, a VA physician opined that 
the veteran suffered from major depression and PTSD.  He 
further opined that the veteran's PTSD stemmed from combat 
experiences in Vietnam.  

7.  A September 1999 mental health review report reflects a 
diagnosis of chronic, severe PTSD and notes a long-standing 
history of difficulty discussing traumatic events experienced 
in Vietnam.  



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in December 1966, the veteran's systems 
were clinically evaluated as normal with the exception of 
acute lumbosacral strain and facial acne.  Clinical records 
reflect treatment for tonsillitis in January 1968, and for 
gastroenteritis at a battalion aid station in November 1968.  
Upon separation examination dated in January 1969, the 
veteran's systems were clinically evaluated as normal.

Service personnel records reflect service in the Republic of 
Vietnam from February 1, 1968 through December 1968.  
Principal duties of cannoneer and chart operator were noted.  
They also reflect participation in the TET Offensive and the 
7th Campaign (unnamed).  The veteran received citations and 
awards, including the Vietnam Service Medal and the Republic 
of Vietnam Campaign Medal.  

Upon VA examination dated in October 1994, diagnoses of 
cirrhosis of the liver, dental carries, perianal condyloma 
acuminatum, esophageal varices, degenerative disc disease of 
the lumbar spine, and generalized tremors, status post 
cessation of use of alcohol were noted.  

VA treatment records dated from 1994 to 1995 reflect 
treatment for alcoholism, cirrhosis of the liver, and 
diabetes.  The veteran also complained of anxiety and 
depression.  A relevant assessment of anxiety reaction was 
noted.

A July 1996 VA psychological evaluation reflects the veteran 
scored in the severe to extreme range of depression on the 
Zung Depression Scale.  The examiner opined that the biggest 
threat to the veteran's sobriety was his anger.  

A July 1996 VA hospital admission report reflects relevant 
diagnoses of major depression and cirrhosis of the liver.  An 
August 1996 discharge summary reflects the veteran's affect 
was congruent to mood, nonlabile.  The veteran denied 
auditory or visual hallucinations.  Relevant Axis I diagnoses 
of major depression without psychotic symptoms and alcohol 
abuse and dependence in remission were noted.  

VA treatment records dated from 1996 to 1998 reflect 
treatment for diabetes, colon and rectal polyps, depression, 
impacted cerumen, cirrhosis of the liver, and a hydrocele.  
Relevant impressions of recurrent major depression with 
anxiety features and PTSD were noted.  The records also 
reflect notations of flashbacks to Vietnam, difficulty 
sleeping, anxiety in public, hypervigilance at home, and 
guilt/shame over a friendly fire issue.  A psychosocial 
survey reflects the veteran's longest full-time job was one 
year and six months.  The veteran reported experiencing 
serious depression; serious anxiety or tension; trouble 
understanding, concentrating, or remembering; and trouble 
controlling violent behavior.  The interviewer opined that 
the information provided by the veteran was not significantly 
distorted by misrepresentation.  

Clinical records from veterans' outreach program dated from 
1996 to 1998 reflect the veteran's attendance at weekly 
counseling sessions.  Anxiety, depression, and symptoms of 
PTSD were noted.  Feelings of guilt and shame were also 
noted.

In a statement received by the RO in April 1998, the veteran 
stated that while stationed at Camp Carroll in Vietnam 
between January 1968 and September 1968, he was manning the 
fire direction center when a fire mission was called into the 
center.  He stated that he plotted a course and transmitted a 
firing sequence resulting in soldiers killed and wounded by 
friendly fire.  He stated that after two or four rounds were 
fired, a call came into the center to check fire.  He stated 
he was temporarily relieved from duty by the commanding 
officer.  The veteran gave his battalion and unit assignments 
and the names of two other soldiers.  In his February 1999 
notice of disagreement, the veteran reported that those two 
individuals were not killed in action, but were involved in 
the friendly fire incident.

A September 1998 statement from a VA physician reflects the 
veteran had been followed by the medical center since 1994.  
It was noted the veteran had been sober since July 1994 and 
had been very committed to a program of abstinence.  The 
physician stated the veteran suffered from major depression 
and PTSD.  The physician opined that the veteran's PTSD 
stemmed from combat experiences in Vietnam.  He noted the 
veteran was involved in a friendly fire incident resulting in 
significant guilt and remorse.  Frequent episodes of 
nightmares and flashbacks were noted.  Partial improvement 
with medication was also noted.  

In October 1998, the RO received copies of unit records 
submitted by the 6th Battalion, 33rd Artillery (6th Bn, 33rd 
Arty) and the 2nd Bn, 94th Arty, the veteran's units of 
assignment during his tour of duty in Vietnam.  The U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
reported that the records document the veteran's unit 
locations, missions, operations, and significant activities, 
to include numerous enemy attacks during his tour of duty.  
The USASCRUR noted they were unable to document the incident 
reported by the veteran at Camp Carroll, nor were the names 
reported by the veteran listed on casualty rosters.  The unit 
history of the 2nd Bn, 94th Arty, reflects numerous incidents 
of enemy fire sustained at Camp Carroll and other locations, 
including heavy enemy attacks in February and March 1968.  
Casualties were also noted as a result of enemy fire.  The 
records also note an accidental fire, which destroyed a gun 
and injured nine men.  Unit records for the 6th Bn, 33rd Arty, 
also reflect casualties as a result of incoming enemy fire 
beginning in April 1968.  

VA treatment records dated from 1998 to 1999 reflect relevant 
impressions of PTSD, panic disorder/major depression, and 
recurrent alcohol dependence in remission.  Clinical records 
reflect treatment for diabetes mellitus, hypertension, and 
cirrhosis of the liver.  Notions of hypervigilance, periods 
of anger, irritability, isolation, and tearfulness were 
noted.  Sleep difficulties, variable moods, nightmares, and 
flashbacks were noted.  The records reflect treatment of the 
veteran's depressive symptoms with medication.  It was noted 
the veteran felt uncomfortable with Vietnam veterans because 
of the friendly fire incident.  It was also noted the veteran 
had maintained sobriety since July 1994.  

Clinical records from veterans' outreach program dated in 
1999 reflect continued attendance at weekly counseling 
sessions.  Impressions of PTSD, anxiety, and depression were 
noted.  

A September 1999 mental health review report reflects the 
veteran had been treated at a VA outpatient mental health 
clinic since August 1994.  Axis I diagnoses of chronic, 
severe PTSD, major depression, and alcohol abuse and 
dependence in remission were noted.  It was noted the veteran 
had a long-standing history of having extreme difficulty 
discussing traumatic events experienced in Vietnam.  The 
veteran reported that due to incorrect information, his 
artillery unit was responsible for 3-5 killed and 8 wounded 
U. S. soldiers in a combat engagement.  He also reported that 
he initially sought psychiatric help upon returning to the 
United States but was so ashamed and distraught that he left 
the hospital without medical treatment.  It was noted the 
veteran felt extremely uncomfortable around Vietnam combat 
veterans and would do anything to avoid their company.  The 
report reflects the veteran continued to suffer from severe 
guilt, numerous bad combat-related memories, difficulties 
expressing his emotional pain, social withdrawal, depression, 
anxiety attacks, and low self-esteem despite years of mental 
health counseling and daily psychotropic medications.  The 
veteran indicated that since his military experiences, he 
felt he could no longer form long lasting, positive 
relationships due to his numerous and severe psychological 
problems.  The psychologist opined that due to the nature, 
severity, and chronicity of the veteran's PTSD 
symptomatology, he was permanently unemployable and unable to 
sustain effective social relationships.  His prognosis for 
improvement was noted as poor and continued ongoing, regular 
supportive psychotherapy was recommended.  

At his September 1999 RO hearing, the veteran testified that 
his units moved around a lot while in Vietnam and he could 
not recall the exact location where the friendly fire 
incident occurred.  He also stated that the two names he had 
listed were the officers in charge.  He testified that the 
incident occurred when a fire mission was called in and he 
and the other soldiers in the fire direction center took the 
coordinates of the "friendlies" and where they wanted to 
fire.  Firing commenced and after two to four rounds a call 
came in to "check fire."  The veteran testified that the 
captain of the unit came running in and to the best of his 
knowledge the "friendlies" were in a "U" shape and they 
were being overrun.  They tried to break it up with some 
fire, but the rounds were dropped too short.  He testified 
that he did not remember much after that, but he and the 
others were left alone for a few days and then went back to 
work.  (Transcript, pages 1-3).  The veteran testified that 
he stopped drinking five years earlier and had been seeing a 
counselor on a weekly basis for a few years.  (Transcript, 
page 4).  He reported suffering from panic attacks, anger 
problems, and a sleep disorder.  He also stated that he 
isolated himself and was unable to establish relationships.  
(Transcript, page 5).  

Analysis

VA laws and regulations provide that basic entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Service connection connotes 
many factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. §  3.303(d). 

There are three requisite elements for eligibility for 
service connection for PTSD:  (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD is warranted.  The record reflects numerous impressions 
and diagnoses of PTSD.  A September 1998 statement from a VA 
physician reflects the veteran suffers from major depression 
and PTSD.  Additionally, a September 1999 mental health 
review by a clinical psychologist notes a diagnosis of 
chronic severe PTSD and major depression.  The September 1998 
VA physician opined that the veteran's PTSD stemmed from 
combat experiences in Vietnam and noted the veteran's 
involvement in a friendly fire incident resulting in 
significant guilt and remorse on the part of the veteran. The 
VA examiner's opinion is consistent with the September 1999 
psychologist's mental health review.  

The Board recognizes that the USASCRUR was unable to document 
the friendly fire incident reported by the veteran.  However, 
the veteran's service personnel records and unit histories, 
as noted by the USASCRUR, clearly reflect the veteran's units 
were involved in combat and received numerous enemy attacks.  
The unit histories are consistent with the service personnel 
record notations of participation in the TET Offensive and 
7th Campaign (unnamed).  The veteran's account of the 
incident has been consistent throughout the record.  
Additionally, the veteran's reported account of the friendly 
fire incident is consistent with his principal duties during 
his Vietnam service and is not inconsistent with the unit 
histories, which note at least one incident of accidental 
fire resulting in injuries.  

The applicable regulation requires credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  The Board finds that such evidence has 
been presented.  Thus, the record reflects competent medical 
evidence of a diagnosis of PTSD, credible evidence supporting 
the claimed in-service stressor, and medical evidence of a 
causal nexus between the veteran's PTSD symptomatology and 
the claimed in-service stressor.  The record is silent for 
any evidence inconsistent with the veteran's contentions or 
contrary to the diagnoses of PTSD.  Thus, with all reasonable 
doubt resolved in favor of the veteran, entitlement to 
service connection for PTSD is warranted.  



ORDER

Entitlement to service connection for PTSD is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

